PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/850,132
Filing Date: 21 Dec 2017
Appellant(s): Frost et al.



__________________
Jennifer J. Taylor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 24, 2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 22-23, 27-28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda (US 2006/0268594 A1) (“Toda”), in view Cooney, III et al. (US 6,674,168 B1) (“Cooney”), in view of Sokolik et al. (US 2007/0058426 A1) (“Sokolik”).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda, in view Cooney, in view of Sokolik, in view of Clark et al. (US 2004/0033631 A1) (“Clark”), in view of Laxman et al. (US 2002/0172766 A1) (“Laxman”).
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable Toda, in view Cooney, in view of Sokolik, in view of Toyoda et al. (US 2007/0202699 A1) (“Toyoda”), in view of Tagami (US 2012/0276735 A1) (“Tagami”)
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable Toda, in view Cooney, in view of Sokolik, in view of Takase (US 8,040,715 B2) (“Takase”).


(2) The alleged inventive concept.
As far as Examiner understands it the alleged inventive concept of the application is: 
the difference in material between the inner tier upper second conductive line (22) and the outer tier lower first conductive line (60); 
the second insulative material (50) having a different composition from the first insulative material (30); and
the second insulative material (50) and the inner tier upper second conductive line (22) having and elevationally outermost surface (the top of 50 and the top of 32) that are elevationally coincident (coplanar).
The alleged inventive concept is illustrated in Examiner’s annotated Appellant figures 18-19 below.

    PNG
    media_image2.png
    852
    624
    media_image2.png
    Greyscale

(3) Comparison of the alleged inventive concept to the prior art.
Toda reference
Below is shown a comparison of Appellant’s figure A showing the alleged inventive concept elements listed as A-F with the primary reference Toda’s elements G-I.

    PNG
    media_image3.png
    472
    1048
    media_image3.png
    Greyscale

We can see from this comparison that:
Toda is missing element B (the second insulative material (50);
Toda shows the inner tier upper second conductive line 22 (E) and the outer tier first conductive line 60 (D) are the same element (I);
Toda shows the first insulative material (H) goes to the top of the I; and 
Toda shows that the third insulative material (G)

Cooney Reference
Below is shown the first secondary reference Cooney, and how it is combined with Toda.


    PNG
    media_image4.png
    989
    587
    media_image4.png
    Greyscale


It would have been obvious to a POSITA to combine Toda and Cooney replace the ILDs, or insulative material, layer of Toda (G and H) with the insulating materials of Cooney (J, K, and L) because Toda teaches forming the conductive line I simultaneously with the insulating layers (G and H) using dual damascene process as shown in Toda’s figures 28A-28C, and stated in ¶ 114-115. Cooney discloses, e.g. figure. 18A, a metallization formed by a dual damascene process by utilizing a laminate of insulative material 350a, 345a 355a, and 360a, and Cooney teaches that 345a-346s, and 360a are Si3N4 that sandwich a layer SiOx 355a.  
Further, according to Cooney, one would be motivated to use multiple insulating layers so that one can more easily facilitate reworking defective back end of line (BOEL) levels, and secure the desired process latitudes with respect to overlay, via resistance, line capacitance, and cooling. Col. 1 at lines 50-55. Cooney’s process allows for implication in the BOEL rework process by allowing single layers to be reworked. Col. 3 at lines 38-44. Therefore, it would have been obvious to one of ordinary skill in the art to combine Toda and Cooney as it would have allowed reworking, or fixing, selective elements in the device of Toda without having to remove multiple layers. 
We can now see from the combination of Toda and Cooney that the combination does not teach:
the inner tier upper second conductive line 22 (E) and the outer tier first conductive line 60 (D) are different because Toda shows they are the same element I;
Because of 1 the prior art does not teach: the second insulative material (Cooney K) and the inner tier upper second conductive line (22) having and elevationally 

Sokolik Reference
The Sokolik reference teaches that a word line, such as Toda’s I, can be formed as a bilayer of material. Below is shown the how the secondary reference Sokolik is combined with Toda and Cooney.

    PNG
    media_image5.png
    843
    602
    media_image5.png
    Greyscale


It would have been obvious to a POSITA to make such a substitution because Sokolik teaches this substitution would facilitate a significant improvement to the diode layers of the memory cell. ¶ 0007. Which would result in an improved switching time at a lower voltage for the memory cell, thereby creating a more efficient memory cell. 

The combination of reference
Based upon the prior art as shown above we see that the alleged inventive concept 1
the difference in material between the inner tier upper second conductive line (22) and the outer tier lower first conductive line (60)
is taught by Sokolik. The alleged inventive concept 2
the second insulative material (50) having a different composition from the first insulative material (30)
is taught by Cooney. This leaves the alleged inventive concept 3
the second insulative material (50) and the inner tier upper second conductive line (22) having and elevationally outermost surface (the top of 50 and the top of 32) that are elevationally coincident (coplanar).
	This alleged concept 3 is taught by the combination of the three prior art references. Specifically the Cooney and Sokolik references. This is because Cooney teaches that the function of multiple insulating layers is to provide a means to rework or remove individual layers that were not formed. Sokolik teaches multiple layers in the electrode. Therefore, it would have been .



(2) Response to Argument
Regarding claim 22
Appellant asserts that that the prior art does not teach the alleged inventive concepts as claimed and shown below.
the difference in material between the inner tier upper second conductive line (22) and the outer tier lower first conductive line (60); 
the second insulative material (50) having a different composition from the first insulative material (30); and
the second insulative material (50) and the inner tier upper second conductive line (22) having and elevationally outermost surface (the top of 50 and the top of 32) that are elevationally coincident (coplanar).
Appellant’s arguments are unpersuasive because as shown above the prior art teaches all of these three alleged claimed inventive concepts.
Appellant asserts that Examiner cannot divide Toda’s WL0 (Toda I) into an upper and lower portion as this is not supported by the references.1 However, as shown above, Examiner can divide Toda I into an upper and lower portion because Toda I  is replaced by Sokolik M and N, and M and N are the upper and lower portion of Toda I, respectively.
Next, Appellant avers that the placement of the second insulative material (K) of Cooney is not suggested by the references.2 However, this argument is unpersuasive when one looks to the rational as to why Cooney forms a plurality of insulating layers. As stated above, the purpose of the plurality of insulating layers is to allow for reworking, or removing, a layer if that layer was not formed correctly. The insulating layers act as a stop to let a POSITA know when they 
Based upon all of the above, it is obvious to a POSITA that 1) they could replace the Toda I with Sokolik M and N, they could replace Toda G and H with Cooney J, K, and L, and when these replacement are done, that they would want the top of Sokolik N to be coplanar with the top of Cooney K. 
For all the above reasons, Examiner request that the Board affirm Examiner’s rejection of claim 22.

Regarding claim 27
Appellant’s argument concerning claim 27 is the same argument in relation to the alleged inventive concept 3 above. Therefore, the Board should find that Appellant’s argument is unpersuasive for the reasons illustrated above, and affirm Examiner’s rejection of claim 27.

Regarding claim 25

In regards to the fact, the secondary reference Clark clearly teaches that carbon doped SiO2 is a known replacement for SiO2 (silicon oxide) for use in an insulating layer. Secondary reference Laxman is being used as a teachings reference to show that a POSITA knows that carbon doped SiO2 can comprise between 1-20 atomic percent of carbon. 
In regards to the law, MPEP 2144.06(II) states that an Examiner is able to substitute known equivalents for the same purpose, and use this equivalence as a rationale in supporting an obvious rejection. The requirement to do so is 1) the equivalence is recognized in the prior art, and 2) the equivalence cannot be based upon Appellant’s disclosure, and 3) based upon the mere fact that the components at issue are functional or mechanical equivalents.3
Here Examiner provided a prior art reference that 1) showed the materials to equivalent, 2) did not use Appellant’s specification, and 3) showed that both SiO2 and carbon doped SiO2 are interchangeable for use and an ILD. Therefore, Examiner has fulfilled the requirement to establish that these material are known equivalents for the same purpose. 
In addition, Examiner has shown the carbon doped SiO2 and SiO2 are art recognized materials suitable for the intended purpose of being an insulating material in a semiconductor device.4 This is Examiner can support a prima facie case of obviousness when Examiner shows that the art recognized  a selection of known materials based upon their suitability for the intended use. Here Examiner has shown that Clark teaches both SiO2 and carbon doped SiO2 are both suitable for the intended purpose of being used as an insulator in a semiconductor device. Thus, Examiner has met their burden under MPEP 2144.07.


Regarding claim 29
Claim 29 is similar to claim 25. The difference between the claims is that claim 29 increases the carbon content of the first insulative layer from 10% to 25%.
Appellant asserts that one of ordinary skill in the art would not choose an SICO material because Toyoda is directed to a cap material to protect an underlying lower-k material for etching purposes. 
As an initial point, ¶ 0024 at the bottom teaches that one can use either SiO2 or SIOCH. Therefore, Toyoda teaches that these materials, just like in claim 25, are art recognized suitable for the intended purpose5 of being used in a semiconductor device, and are art recognized for the same purpose.6 
Appellant states that the intended purpose is as a cap layer to protect another insulating layer below it.7 Based upon the Cooney reference this is the function of the insulating layers. Therefore, using Appellant’s intended purpose, Toyoda backs the intended purpose of the plurality of insulating layers of Cooney. Where Cooney’s insulating layers act as stop layer, e.g. offer protection, to the insulating layer below it.
Therefore, contrary to Appellant’s arguments a prima facie case of obviousness exist, and Examiner request that the Board affirm Examiner’s rejection of claim 29. 

Regarding claim 34
	Claim 34 requires:
The programmable material being in direct physical contact with the inner tier upper second conductive lines.
This limitation is shown below in regards to Appellant’s figure 18.

    PNG
    media_image6.png
    670
    904
    media_image6.png
    Greyscale

Toda teaches that the programmable material (VR) connects with the inner tier lower first conductive line as shown figures 8 and 3 below.

    PNG
    media_image7.png
    347
    618
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    564
    563
    media_image8.png
    Greyscale


Examiner then used Takase to show that a POSITA understands programmable material can be connected to the WL (Toda I) and not the bit line (Toda Q). This is shown in figure 2 of Takase below.

    PNG
    media_image9.png
    586
    740
    media_image9.png
    Greyscale

Using these two facts, Examiner stated that it would have been obvious to a POSITA to rearrange the placement of the diode (Toda ZD; Takase Di) with the programmable material (Toda P; Takase T) because this rearrangement would not functionally impair the operation of the device. According to MPEP 2144.04(VI)(C), Examiner is allowed to rearrange the parts so long as this rearrangement modification does not affect, or modify, the operation of the device. 8 
Examiner has shown that prior art teach a diode and a programmable material, and the prior art evidences that one can swap the location of the diode and programmable material in relation to the bit line and word line. Therefore, Examiner has shown that a POSITA knowns that one can make this art recognized rearrangement of parts, and that it will not affect the operation of the device. 
Appellant contends that the by performing this known rearrangement of parts that the device of Toda will not work because Toda states that the anode of the diode must be connected to word line.9
This argument is unpersuasive. First Toda would say that the anode of the diode would have to be connected to the word line because that is the orientation of the diode and programmable material that Toda is teaching. Second Appellant does not argue, assert, or mention, the fact that Takase teaches that the device will still function as a programmable memory device if the diode is connected to the bit line and programmable material is connect to the word line. Therefore, Appellant’s argument is unpersuasive because it does not acknowledge the fact that the prior art teaches the device will still work if one swaps the two elements around. Therefore, Appellant’s argument is unpersuasive as it obfuscates the reject of the claim under the analysis of MPEP 2144.04(VI)(C) as evidenced by the prior art.
Based upon the above, Examiner request that the Board affirm Examiner’s rejection of claim 34. 


Respectfully submitted,
Vincent Wall
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
Conferees:
Julio Maldonado
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898                                                                                                                                                                                                        
Michael Sherry
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brief at 12.
        2 Brief at 13.
        3 MPEP 2144.06(II)
        4 MPEP 2144.07
        5 MPEP 2144.07
        6 MPEP 2144.06
        7 Brief at 16.
        8 MPEP 2144.04(VI)(C), citing In re Kuhle, 526 F.2d 553 (CCPA 1975).
        9 Brief at 18.